Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the hollow stator blade with slotted profile of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim interpretation-112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” that is coupled with functional language without reciting sufficient structure to perform the recited function and the “means” is not preceded by a structural modifier.  Such claim limitation(s) is/are: “by means of micro air injection” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instance, claim 1 recites that the blade is hollow and at the same time it has a slot with an inlet at the leading edge and an outlet at the suction surface, however there isn't sufficient information in the specification to support that the inventor had the possession of the knowledge of how to create a slot in a hollow space. Moreover, claim 1 recites that the inlet of the slot exactly faces an incoming flow, however there isn't sufficient information in the specification to support that the inventor had the possession of the knowledge of how to monitor the incoming flow and the blade angle in order for the inlet of the slot to exactly face an incoming flow. 
Note that even while originally filed claims are given a presumption of compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, an originally filed claim may lack compliance with 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first 
Claims 2-6 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “micro air injection” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In this instance, the disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 1 is rejected because the metes and bounds of claim 1 are indefinite and unclear because claim 1 recites a method for controlling flow separation, but there are 
Claim 1 recites “blade profiles”, “a blade profile”, “the blade profile”. It is not clear if these are all the same or different. 
Claim 2 is rejected because it is not clear where a boundary layer needs to be blown off. Hence, the metes and bounds of claim 2 are indefinite. In other words, it is not clear what feature a prior art should have in order to read on claim 2.
Claim 3 is rejected because its metes and bounds are indefinite and unclear. Claim 3 recites that a shape of the slot is initially determined artificially. It is not clear when “initially” is since there are no time frames recited and it is not clear what artificially is and what shape is considered artificial. Claim 3 also recited numerical simulation without reciting what exactly numerical simulation is and how is the flow field simulated. Then it recites that the shape of the slot is modified according to analysis on structure of the flow field, without reciting how it is modified and what the analysis on structure of the flow field imparts since there could be infinite ways of analyzing a structure. The claim then recites that an optimized slot in the blade profile is obtained to achieve an aerodynamic performance of the blade profile and low flow loss in the slot without reciting what the optimized slot is and what constitutes an optimized slot. In other words, claim 3 recites that, somehow, by doing some unknown simulations and 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. Due to the number and compounding nature of the errors, those particularly described are given by way of example and are not inclusive of all the errors present.  Applicant and their representative should carefully review any amended claims to insure that all errors are found and corrected. The following suggested claim 1, formed as a structure claim, which seems more appropriate for the claimed limitations, is only to provide applicant with a possible claim 1 as an example, in order to help applicant obviate the 112(b) rejections:
Claim 1. A stator blade of an axial compressor/fan comprising:
a stator blade comprising a leading edge, a trailing edge, a suction side, and a pressure side, 
a slot in the stator blade wherein an inlet of the slot is at the leading edge of the stator blade and an outlet of the slot is on the suction side of the stator blade such that when the inlet of the slot faces an incoming flow, at least a portion of the flow flows into the slot through the inlet and flow out of the slot through the outlet.
Any and all claims rejected herein under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, if rejected with art below under sections 35 U.S.C. 102 and/or 35 U.S.C. 103, are rejected as best understood.
Claims 4-6 are rejected due to their dependency from a previously rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Richardson (US 2017/0036755).
With regard to claim 1, Richardson discloses a method for controlling flow separation on a suction surface of a stator blade of an axial compressor/fan by means of micro air injection, wherein the stator blade of the axial compressor/fan is hollow and 

With regard to claim 2, Richardson further discloses that the outlet of the slot, located on the suction surface of the blade profile, is located on the suction surface where a boundary layer needs to be blown off (Fig. 2, 3).

With regard to claim 3, Richardson further discloses that a shape of the slot in the blade profile is initially determined artificially; a flow field of a cascade formed by slotted blade profiles is calculated by numerical simulation; the shape of the slot in the blade profile is modified according to analysis on structure of the flow field, wherein a width S of the slot is increased to increase a flow rate in the slot, a distance L between the outlet of the slot and the leading edge of the blade profile is reduced to control a boundary layer on the suction surface earlier; and finally, an optimized slot in the blade profile is obtained to achieve an aerodynamic performance of the blade profile and low flow loss in the slot (Fig. 2, 3. Also note that any invention starts from an initial step and 

With regard to claims 4, 5, and 6, Richardson further discloses that the method is used for controlling flow separation on a suction surface of a rotor blade of the axial compressor/fan (Fig. 2, 3).
--------------------------------------------------------------------------------------------------------------------
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tadayon et al. (US 2013/0267375), referred to hereafter as Tadayon.
With regard to claim 1, Tadayon discloses a method for controlling flow separation on a suction surface of a stator blade of an axial compressor/fan by means of micro air injection, wherein the stator blade of the axial compressor/fan is hollow and is formed by a plurality of two-dimensional hollow blade profiles stacked spanwisely (Fig. 1(a), 7(a), 8(a)-(d), 10, 90(e)); a blade profile is slotted to form a slotted blade profile (Fig. 1(a), 7(a), 8(a)-(d), 10, 90(e). For example, see slot 118/122 in Fig. 1(a)); an inlet of a slot is at a leading edge of the blade profile and an outlet is on the suction surface (Fig. 1(a), 7(a), 8(a)-(d), 10, 90(e)); when an airflow flows through a blade, a portion of the airflow flows into the slot and then is ejected via the outlet; and the inlet of the slot exactly faces an incoming flow (Fig. 1(a), 7(a), 8(a)-(d), 10, 90(e). Also note that the limitation “the inlet of the slot exactly faces an incoming flow” is very broad because 

With regard to claim 2, Tadayon further discloses that the outlet of the slot, located on the suction surface of the blade profile, is located on the suction surface where a boundary layer needs to be blown off (Fig. 1(a), 7(a), 8(a)-(d), 10, 90(e). see also [0002], [0099], [0100]).

With regard to claim 3, Tadayon further discloses that a shape of the slot in the blade profile is initially determined artificially; a flow field of a cascade formed by slotted blade profiles is calculated by numerical simulation; the shape of the slot in the blade profile is modified according to analysis on structure of the flow field, wherein a width S of the slot is increased to increase a flow rate in the slot, a distance L between the outlet of the slot and the leading edge of the blade profile is reduced to control a boundary layer on the suction surface earlier; and finally, an optimized slot in the blade profile is obtained to achieve an aerodynamic performance of the blade profile and low flow loss in the slot (Fig. 1(a), 7(a), 8(a)-(d), 10, 90(e). See also [0005], [0066], [0122], [0206], [0209]).

With regard to claims 4, 5, and 6, Tadayon further discloses that the method is used for controlling flow separation on a suction surface of a rotor blade of the axial .
--------------------------------------------------------------------------------------------------------------------
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tong et al. (CN 101348170), referred to hereafter as Tong.
With regard to claim 1, Tong discloses a method for controlling flow separation on a suction surface of a stator blade of an axial compressor/fan by means of micro air injection, wherein the stator blade of the axial compressor/fan is hollow and is formed by a plurality of two-dimensional hollow blade profiles stacked spanwisely (Fig. 1, 1A, 1B); a blade profile is slotted to form a slotted blade profile (Fig. 1, 1A, 1B); an inlet of a slot is at a leading edge of the blade profile and an outlet is on the suction surface (Fig. 1, 1A, 1B); when an airflow flows through a blade, a portion of the airflow flows into the slot and then is ejected via the outlet (Fig. 1, 1A, 1B); and the inlet of the slot exactly faces an incoming flow (Fig. 1, 1A, 1B. Also note that the limitation “the inlet of the slot exactly faces an incoming flow” is very broad because any flow that enters the slot through the inlet would be “an incoming flow”, hence all slot inlets exactly face “an incoming flow”, where “an incoming flow” is the flow that enters the slot).

With regard to claim 2, Tong further discloses that the outlet of the slot, located on the suction surface of the blade profile, is located on the suction surface where a boundary layer needs to be blown off (Fig. 1, 1A, 1B).

With regard to claim 3, Tong further discloses that a shape of the slot in the blade profile is initially determined artificially; a flow field of a cascade formed by slotted blade profiles is calculated by numerical simulation; the shape of the slot in the blade profile is modified according to analysis on structure of the flow field, wherein a width S of the slot is increased to increase a flow rate in the slot, a distance L between the outlet of the slot and the leading edge of the blade profile is reduced to control a boundary layer on the suction surface earlier; and finally, an optimized slot in the blade profile is obtained to achieve an aerodynamic performance of the blade profile and low flow loss in the slot (Fig. 1, 1A, 1B).

With regard to claims 4, 5, and 6, Tong further discloses that the method is used for controlling flow separation on a suction surface of a rotor blade of the axial compressor/fan (Fig. 1, 1A, 1B).
--------------------------------------------------------------------------------------------------------------------
Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kuipers (US 1,499,064).
With regard to claim 1, Kuipers discloses a method for controlling flow separation on a suction surface of a stator blade of an axial compressor/fan by means of micro air injection, wherein the stator blade of the axial compressor/fan is hollow and is formed by a plurality of two-dimensional hollow blade profiles stacked spanwisely (Fig. 1); a blade profile is slotted to form a slotted blade profile (Fig. 1); an inlet of a slot is at a leading edge of the blade profile and an outlet is on the suction surface (Fig. 1); when an airflow flows through a blade, a portion of the airflow flows into the slot and then is ejected via 

With regard to claim 2, Kuipers further discloses that the outlet of the slot, located on the suction surface of the blade profile, is located on the suction surface where a boundary layer needs to be blown off (Fig. 1).

With regard to claim 3, Kuipers further discloses that a shape of the slot in the blade profile is initially determined artificially; a flow field of a cascade formed by slotted blade profiles is calculated by numerical simulation; the shape of the slot in the blade profile is modified according to analysis on structure of the flow field, wherein a width S of the slot is increased to increase a flow rate in the slot, a distance L between the outlet of the slot and the leading edge of the blade profile is reduced to control a boundary layer on the suction surface earlier; and finally, an optimized slot in the blade profile is obtained to achieve an aerodynamic performance of the blade profile and low flow loss in the slot (Fig. 1).

With regard to claims 4, 5, and 6, Kuipers further discloses that the method is used for controlling flow separation on a suction surface of a rotor blade of the axial compressor/fan (Fig. 1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to the attached form PTO-892 for pertinent prior art disclosing similar slotted blades such as US1913169, US2166823, and US3298636.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHNOUSH HAGHIGHIAN whose telephone number is (571)270-7558. The examiner can normally be reached Mon-Fri, 6:30am-15:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody A Lee Jr can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/BEHNOUSH HAGHIGHIAN/           Examiner, Art Unit 3745                                                                                                                                                                                             

/WOODY A LEE JR/           Supervisory Patent Examiner, Art Unit 3745